Affirmed and Memorandum Opinion filed January 15, 2009







Affirmed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00136-CR
____________
 
DENNIS RUSSELL CALLAGHAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District
Court
Harris County, Texas
Trial Court Cause No.
1039905
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of possession with intent to deliver at least 400 grams of
methamphetamine.  On February 12, 2008, the trial court sentenced appellant to
confinement for life in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  The record was provided
to appellant and he was granted an extension of time to file his pro se
response.  As of this date, more than sixty days has elapsed since appellant
was provided the record, and appellant has filed no pro se response or request
for further extension of time.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005)
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.  
Do Not Publish C Tex. R. App. P.
47.2(b).